 Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 1 of 10 PAGEID #: 8594




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT CINCINNATI

 ANNETTE NAVARRO MCCALL and                       :
 NAVARRO PHOTOGRAPHY LLC,
                                                  :   No. 1:17-CV-406-DRC
                                    Plaintiffs,
                                                  :
                v.
                                                  :   Judge Douglas R. Cole
 THE PROCTER & GAMBLE COMPANY
 and WALMART INC. (f/k/a WAL-MART                 :
 STORES, INC.),
                                                  :   Magistrate Judge Karen L. Litkovitz
                                  Defendants.
                                                  :

     DEFENDANTS THE PROCTER & GAMBLE COMPANY AND WALMART INC.’S
                           MOTION TO SEAL

        Defendants The Procter & Gamble Company (“P&G”) and Walmart Inc. (“Walmart”)

(collectively, “Defendants”) submit this Motion to Seal pursuant to the Court’s June 26, 2020

Order. (ECF No. 144.) In this motion, Defendants respectfully ask the Court to allow a small

portion of the documents comprising the overall summary judgment record to be filed in redacted

form or, in a handful of cases, sealed in their entirety. The information sought by Defendants to

be shielded from the public eye consists of competitively sensitive information, including non-

public financial data, market research data, and business contracts. None of this information is a

matter of great public concern, but it is information that is of a highly sensitive nature to

Defendants and certain third parties. Finally, Defendants’ request to seal is narrowly tailored to

protect the confidential information in question while allowing the public meaningful access to the

record of this case. For all of these reasons, Defendant’s motion should be granted. Plaintiffs have

not expressed a position on this motion.

I.      LEGAL STANDARD

        “[T]rial courts have always been afforded the power to seal their records when interests of


                                                  1
 Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 2 of 10 PAGEID #: 8595




privacy outweigh the public’s right to know.” In re Knoxville News-Sentinel Co., 723 F.2d 470,

474 (6th Cir. 1983). The “‘strong presumption in favor of openness’” can be overcome by a

“compelling reason” for non-disclosure. Shane Grp. Inc. v. Blue Cross Blue Shield of Mich., 825

F.3d 299, 305 (6th Cir. 2016) (quoting Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d

1165, 1179 (6th Cir. 1983)). One “recognized exception to the right of public access to judicial

records” is when “public access would reveal legitimate trade secrets.” Brown & Williamson, 710

F.2d at 1180. Another “important exception[] which limit[s] the public’s right of access to judicial

records [is] ‘business information that might harm a litigant’s competitive standing.’” In re

Knoxville, 723 F.2d at 474 (quoting Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978)).

“[W]here a party can show a compelling reason why certain documents or portions thereof should

be sealed, the seal itself must be narrowly tailored to serve that reason.” Shane Grp., 825 F.3d at

305 (internal citations omitted).

       Since the Sixth Circuit decided Shane Grp., courts in this District have granted requests to

seal information regarding “market share data, sales trends and analysis, customer preferences,

confidential agreements, pricing strategy and marketing strategy” when there is a compelling

reason why disclosure of that information would give competitors “an inside look into [a

company’s] business strategies.” Proctor & Gamble Co. v. Ranir, LLC, No. 1:17-cv-185, 2017

U.S. Dist. LEXIS 131141, at *7 (S.D. Ohio Aug. 17, 2017); see also Goodman v. J.P. Morgan Inv.

Mgmt., 301 F.Supp. 3d 759, 783-84 (S.D. Ohio 2018) (granting a motion to seal/redact documents

containing, inter alia, “confidential profitability information,” “confidential information regarding

subadvisory business relationships,” and “confidential business strategy information”); London

Comput. Sys. v. Zillow, Inc., No. 1:18-cv-696, 2019 U.S. Dist. LEXIS 147060, at *8 (S.D. Ohio

Aug. 29, 2019) (finding a “compelling reason for non-disclosure” and granting a motion to




                                                 2
 Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 3 of 10 PAGEID #: 8596




seal/redact where the documents in question “contain[ed] highly confidential business

information, such as marketing strategies, revenue/sales data, and financial calculations”).

II.    ARGUMENT

       Defendants have compelling reasons why certain information should be shielded from

public disclosure.   In particular, Defendants seek to protect (1) confidential financial data

belonging to Defendants and certain third-party retailers, including non-public cost, revenue, and

profit information; (2) confidential market research information belonging to a third party; and (3)

confidential business contracts between P&G and certain third parties. None of this information

is a matter of significant public interest. At the same time, its disclosure would result in

competitive harm to P&G, Walmart, and/or various third parties, as explained below. Moreover,

Defendants ask that only a small portion of the documents comprising the summary judgment

record be redacted or, in certain limited instances, filed under permanent seal in their entirety. The

vast majority of the filings on the docket will be accessible to the public without any restrictions.

Accordingly, this Motion to Seal is narrowly tailored to protect Defendants’ and certain third

parties’ interests while allowing meaningful access to the public.

       A.      Confidential Financial Data

       Defendants seek to protect from public disclosure certain highly confidential financial data

belonging to Defendants and various third-party retailers, including non-public cost, revenue, and

profit information associated with the sale of the accused products. P&G, Walmart, and the other

retailers have been careful to maintain the proprietary and confidential nature of this information

(for example, by marking the documents as “Confidential” or “Highly Confidential—Attorneys’

Eyes Only” pursuant to the Court’s Protective Order). The release of this highly sensitive financial

information would give competitors an inside look into the businesses of P&G, Walmart, and the

other retailers, putting the latter group at a competitive disadvantage and exposing them to a


                                                  3
    Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 4 of 10 PAGEID #: 8597




substantial risk of competitive harm. See Procter & Gamble, 2017 U.S. Dist. LEXIS 131141, at

*7; London Comput., 2019 U.S. Dist. LEXIS 147060, at *9.

            The table below identifies the filings that contain the confidential information in question:

                                                   Pages Containing         Portions Sought to Be
    ECF No.        Document Description
                                                Proposed Redactions        Sealed in Their Entirety
    158           Deposition of Keith Hock     pp. 19, 20, 23, 59, 60, 65, None
                                               70-73, 75-77, 81-83, 90-
                                               96, 99-103, 109, 117-19,
                                               135-40, 142-46, 148-55,
                                               157, 163-72, 181-88, 192,
                                               194, 195
    158-1         Rebuttal Expert Report of    pp. 2, 6, 8, 10, 12-17      Exhibits C through I
                  Keith Hock
    172-1         Expert Report of Robert      pp. 48, 57                    None
                  Zeithammer
    181-26        Expert Report of Patrick     pp. 5-7, 15-18, 22, 24-27     All exhibits except F, M,
                  Gannon                                                     AK, BD, and BE
    181-27        Rebuttal Expert Report of    pp. 2, 4, 7-21, 26-28, 30-    All exhibits except F
                  Patrick Gannon               36
    183-9         P&G’s Answers to             p. 9                          None
                  Plaintiffs’ First Set of
                  Interrogatories (Exhibit
                  63 to Deposition of Lisa
                  Ott)
    185-1         Defendants’                  pp. 8, 44, 51                 None
                  Memorandum in Support
                  of Their Motion for
                  Summary Judgment
    XX1           Plaintiffs’ Memorandum       pp. 18, 19, 23-25, 44, 45     None
                  in Support of Motion for
                  Partial Summary
                  Judgment
    XX            Plaintiffs’ Statement of     pp. 26-27, 34-35              None
                  Undisputed Facts

1
 Plaintiffs filed their Memorandum in Support of Motion for Partial Summary Judgment (ECF No. 186)
and Statement of Undisputed Facts (ECF No. 187) on the public docket on July 1, 2020. The next day,
Defendants’ counsel informed Plaintiffs’ counsel that both filings contained confidential material that had
been left unredacted by Plaintiffs. Plaintiffs’ counsel then asked the Clerk’s Office to remove ECF Nos.
186 and 187 from the docket. However, although Defendants’ counsel identified for Plaintiffs’ counsel the
specific information that needed to be redacted from the pages listed in the third column above, Plaintiffs
are yet to refile redacted versions of their Memorandum in Support of Motion for Partial Summary
Judgment and Statement of Undisputed Facts. This is why the ECF Nos. of those documents are identified
as “XX” in the table.


                                                     4
    Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 5 of 10 PAGEID #: 8598




As indicated in the table above, these filings include the expert reports of the parties’ damages

experts (ECF Nos. 158-1, 181-26, and 181-27), the deposition of Defendants’ damages expert

Keith Hock (ECF No. 158), P&G’s interrogatory responses (ECF No. 183-9), and the parties’

summary judgment briefs. The table above further identifies the specific pages in these documents

on which the information that is sought to be redacted appears. Along with this motion, Defendants

submit a flash drive with PDF versions of the relevant documents specifically identifying the

proposed redactions for each of the pages listed above.2 As the Court will see, the proposed

redactions are narrowly tailored to information revealing specific figures, such as dollar amounts

and percentages.

         In addition to these limited redactions, Defendants also request that certain exhibits to the

parties’ damages experts’ reports (ECF Nos. 158-1, 181-26, and 181-27) be sealed in their entirety.

These exhibits, which are listed in the last column in the table above, comprise hundreds of pages

of spreadsheets containing the underlying raw cost, revenue, and profit data produced by

Defendants and third parties and relied upon by the parties’ experts, as well as the experts’

compilations of this data. These exhibits are currently not cited directly in the parties’ summary

judgment briefs, so providing access to them is not necessary for the public to evaluate the parties’

arguments. And even if some of these exhibits were cited directly in the summary judgment

briefing, the public information in the experts’ reports would still provide more than enough detail

to allow the public to properly assess the value of the underlying evidence. Furthermore, given

that the relevant exhibits comprise thousands of rows of data, requiring Defendants to redact



2
  As noted above in footnote 1, Plaintiffs have not filed the redacted versions of their Memorandum in
Support of Motion for Partial Summary Judgment and Statement of Undisputed Facts. For the Court’s
convenience, the flash drive provided by Defendants to the Court in connection with this motion includes
the unredacted versions of those documents. The dollar amounts that require redacting appear on the
pages listed in the table above.


                                                   5
 Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 6 of 10 PAGEID #: 8599




individual entries would create a significant burden for Defendants, without providing a

proportionate benefit to the public. Under the circumstances, Defendants respectfully submit that

keeping these exhibits under seal in their entirety is appropriate.

         B.     Confidential Third-Party Market Research Data

         Defendants also seek to seal confidential market research information belonging to a third-

party firm specializing in data collection for consumer goods retail. This information, which P&G

had obtained from the third party in question, was produced by P&G during discovery. The

information identifies the top-selling products in certain relevant market segments, as well as

specific market share percentages. The third party generated this data and considers it proprietary

information. The data was provided to P&G by the third party subject to P&G’s agreement to

maintain the data’s confidentiality, and P&G has honored that agreement by taking steps to keep

the data confidential (for example, by marking the documents “Highly Confidential—Attorneys’

Eyes Only” during discovery). Public disclosure of this data would negatively affect P&G’s

business relationship with the third party. Further, such disclosure would diminish the value of

this information to the third party’s customers and could harm its business, which is based on

selling data to its customers.

         The table below identifies the docket entries that contain the confidential market research

data in question:

                                               Pages Containing         Portions Sought to Be
 ECF No.       Document Description
                                             Proposed Redactions       Sealed in Their Entirety
 172          Deposition of Robert         pp. 89-94, 100, 109, 111, None
              Zeithammer                   123, 262, 264-73, 278-80,
                                           285, 286, 288, 294-96
 172-1        Expert Report of Robert      pp. 20, 21, 27, 29, 31, 34, None
              Zeithammer                   35, 41, 43, 46

As seen in the table above, these docket entries are limited to the deposition and expert report of

Defendants’ expert Robert Zeithammer (ECF Nos. 172 and 172-1, respectively). Dr. Zeihammer


                                                  6
 Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 7 of 10 PAGEID #: 8600




relied on the relevant market research data to design a series of consumer surveys involving the

accused products. The table above further identifies the specific pages in Dr. Zeithammer’s

deposition and expert report on which the information that is sought to be redacted appears. The

flash drive submitted by Defendants with this motion contains PDF versions of Dr. Zeithammer’s

deposition and expert report specifically identifying the proposed redactions. These redactions

cover only a small fraction of the documents and are narrowly tailored to protect the confidential

market research data, as well as the identity of the third party that generated it, from being directly

or indirectly disclosed to the public.

       C.      2007 P&G/LPK Design Services Agreement (ECF No. 183-13)

       Plaintiffs have filed the deposition of Lisa Ott as ECF No. 183. Exhibit 68 to Ms. Ott’s

deposition is the 2007 Design Services Agreement between P&G and Libby, Perszyk, Kathman,

Inc. (“LPK”). Plaintiffs have filed a placeholder for Exhibit 68 as ECF No. 183-13. P&G

previously sought leave to file the 2007 Design Services Agreement under seal (along with a public

redacted version) in connection with P&G’s Amended Answer, Counterclaim, and Crossclaim.

See ECF Nos. 85, 137. This Court granted P&G’s motion to seal and allowed P&G to file a

partially redacted version. See ECF No. 140, PageID 4489 (granting Defendants’ motion to seal

ECF No. 83-4). Accordingly, to the extent that Plaintiffs seek to refile the 2007 Design Services

Agreement as an exhibit to Ms. Ott’s deposition, Defendants ask that Plaintiffs be directed to file

the same redacted version previously approved by the Court and filed by P&G.

       D.      Procter & Gamble Distributing LLC Terms and Conditions (ECF No. 183-14)

       Exhibit 70 (ECF No. 183-14) to Ms. Ott’s deposition are the “U.S. Terms and Conditions”

employed by Procter & Gamble Distributing LLC. This two-page document sets forth the standard

terms and conditions that govern P&G’s fulfillment of all orders transmitted to it by purchasers.

As such, Exhibit 70 concerns the business relationships between P&G and its purchasers, including


                                                  7
 Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 8 of 10 PAGEID #: 8601




their respective legal obligations and responsibilities. P&G considers this business information to

be confidential and has taken steps to protect it from public disclosure (for example, by marking

the document “Confidential” during discovery). If this information were disclosed to the public,

P&G’s competitors would be allowed an inside look into P&G’s business model, and some could

use it to gain an unfair advantage by undercutting the standard terms offered by P&G to its

purchasers. See Goodman, 301 F. Supp. 3d at 783-84 (agreeing to seal confidential information

concerning business relationships). Because Exhibit 70 consists entirely of the relevant terms and

conditions (such that redaction would leave nothing for the public to see), Defendants’ submit that

sealing the entire document would be the appropriate course of action.

III.   CONCLUSION

       For the foregoing reasons, Defendants respectfully request that their Motion to Seal be

granted.

Dated: July 7, 2020                                  Respectfully submitted,

                                                     s/ Karen Kreider Gaunt
                                                     Karen K. Gaunt (0068418)
                                                     Robert M. Zimmerman (0079584)
                                                     Jaci L. Overmann (0089306)
                                                     Liane H. Rousseau (0093435)
                                                     DINSMORE & SHOHL LLP
                                                     255 Fifth Street, Suite 1900
                                                     Cincinnati, OH 45202
                                                     Telephone: (513) 977-8200
                                                     Facsimile: (513) 977-8141
                                                     karen.gaunt@dinsmore.com
                                                     robert.zimmerman@dinsmore.com
                                                     jaci.overmann@dinsmore.com
                                                     liane.rousseau@dinsmore.com

                                                     Attorneys for Defendants The Procter &
                                                     Gamble Company and Walmart Inc.



                                                     Benjamin C. Mizer (admitted pro hac vice)


                                                8
Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 9 of 10 PAGEID #: 8602




                                          Charlotte H. Taylor (admitted pro hac vice)
                                          JONES DAY
                                          51 Louisiana Ave. NW
                                          Washington, D.C. 20001
                                          Telephone: (202) 879-3939
                                          Facsimile: (202) 626-1700
                                          bmizer@jonesday.com
                                          ctaylor@jonesday.com

                                          Attorneys for Defendant The Procter &
                                          Gamble Company




                                      9
Case: 1:17-cv-00406-DRC Doc #: 190 Filed: 07/07/20 Page: 10 of 10 PAGEID #: 8603




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Defendants The Procter &

Gamble Company and Walmart Inc.’s Motion to Seal has been served upon all counsel of record

via the Court’s ECF system.

                                                  s/Liane H. Rousseau
                                                  Liane H. Rousseau




                                             10
